Case 2:17-cv-11910-MAG-DRG ECF No. 457-82 filed 10/23/18   PageID.12215   Page 1 of
                                      13




          EXHIBIT 22
Case 2:17-cv-11910-MAG-DRG ECF No. 457-82 filed 10/23/18                                    PageID.12216           Page 2 of
                                      13
                        HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

    USAMA JAMIL HAMAMA, et al.,

            Petitioners and Plaintiffs,
                                                                  Case No. 2:17-cv-11910 Hon.
    v.                                                            Mark A. Goldsmith Mag. David
                                                                  R. Grand
    REBECCA ADDUCCI, et al.,                                      Class Action
            Respondents and Defendants.


          RESPONDENT/DEFENDANT U.S. IMMIGRATION AND CUSTOMS
           ENFORCEMENT'S RESPONSES TO PETITIONER/PLAINTIFF
            ANWAR HAMAD’S FIRST SET OF INTERROGATORIES TO
                     RESPONDENT RONALD VITIELLO

         Pursuant to Federal Rule of Civil Procedure 33, Respondent Immigration and
     Customs Enforcement (“ICE”), hereby objects and responds to Petitioner/Plaintiff
     Anwar Hamad’s First Set of Interrogatories to Respondent Ronald Vitiello as
     follows:

     I.      INTERROGATORIES

     1.      Explain your understanding of the process by which Respondents seek and
             the GOI 1 determines whether to allow the repatriation of an Iraqi National,
             including:
                a.    Describing each step of the process of obtaining travel documents
                      or authorization for repatriation, from start to finish, both by
                      Respondents and, to Respondents’ knowledge, by the GOI;
                b.    Identifying each document used as part of the process of obtaining
                      travel documents or authorization for repatriation, either by the
                      Respondents or by the GOI;

1
  The term “GOI” is defined in the Definitions, ¶E. As set out in Instructions, ¶F, in answering interrogatories about the
Government of Iraq or GOI, identify the specific office(s), agency (agencies), department(s), entity (entities) or individual(s)
referred to in your answer.

                                                              1
Case 2:17-cv-11910-MAG-DRG ECF No. 457-82 filed 10/23/18                                PageID.12217          Page 3 of
                                      13
                      HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER


                 c.       Describing how the process of obtaining travel documents or
                          authorization for repatriation, including but not limited to the
                          outcomes of that process, is affected by an Iraqi National’s 2
                          expressed desire (written or verbal) to return or expressed desire
                          (written or verbal) not to return to Iraq;
                 d.       Describing your understanding of the process and criteria the GOI
                          employs to determine whether or not an Iraqi National qualifies as a
                          “voluntary removal,” as the term is used in Interrogatory–First Set
                          No. 1, DHS’s Second Supplemental Responses (“the Embassy can
                          issue travel documents for voluntary removals, but Baghdad will
                          approve travel documents required for other Iraqi Nationals”), for
                          whom the Embassy can issue travel documents;
                 e.       Describing each and every step taken by Respondents and by
                          “Baghdad,” as that term is used in Interrogatory-First Set No. 1,
                          DHS’s Second Supplemental Responses, to process travel document
                          requests for Iraqi Nationals who do not qualify as “voluntary
                          removals,” including the names and job titles of all persons involved
                          both from the U.S. government and the GOI;
                 f.       Describing the potential outcomes for the process of obtaining travel
                          documents (e.g., issuance of a passport, laissez passer, or other
                          document, or denial on what bases);
                 g.       Describing the potential outcomes for the process of obtaining
                          authorization for repatriation;
                 h.       Describing the remaining steps in the removal process after the
                          travel document or repatriation processes have reached an outcome,
                          both if the document/authorization is granted and if denied.
    RESPONSE:

    a. At present the process of obtaining travel documents or authorization for
       repatriation from the GOI is as follows:
       1. ICE sends the GOI a request for a travel document to the Iraqi Embassy and a
          U.S. Department of State employee based in Iraq. The Department of State
          employee interfaces with GOI representatives in Iraq, presumably with the
          Ministry of Foreign Affairs. This includes providing a letter containing: limited
          biographical information associated with the alien(s), such as alien registration
          number, date of birth, criminal history in the United States; confirmation of the
          issuance of a final order of removal; and a statement that the final order is

2
 The term “Iraqi National” is defined in the Definitions, ¶C, and is used throughout these interrogatories to include both
Class Members and non-Class Members.
                                                           2
Case 2:17-cv-11910-MAG-DRG ECF No. 457-82 filed 10/23/18          PageID.12218     Page 4 of
                                      13
                  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER


           administratively final. ICE also provides a copy of any documents showing
           indicia of Iraqi nationality, and the final order of removal.
      2.   If additional information is needed, the GOI will make a request for additional
           information to ICE and ICE will respond.
      3.   The GOI schedules an interview with the Iraqi National.
      4.   The GOI makes a determination regarding whether the information is sufficient
           to establish that the individual is Iraqi. If the GOI has requested additional
           information, no final decision is made until the GOI receives a response to that
           request.
      5.   The GOI will either issue a travel document or refuse to issue a travel document.

   a. Documents used as part of the process of obtaining travel documents or
      authorization for repatriation include: a letter sent from ICE to the GOI containing
      the limited biographical information and statements as described in the response to
      1a above, a Form I-217 Information for Travel Document or Passport, copies of
      documents showing indicia of Iraqi nationality, and a copy of the final order of
      removal. Although the GOI previously requested Iraqi Nationals to sign a form
      stating that they wished to return voluntarily to Iraq, it is Respondent ICE’s
      understanding that the GOI no longer requests Iraqi Nationals to sign this form.

   b. At present, it is Respondent ICE’s understanding that the process of obtaining
      travel documents or authorization for repatriation from the GOI is not affected by
      an Iraqi National’s expressed desire (written or verbal) to return or expressed desire
      (written or verbal) not to return to Iraq. It is ICE’s understanding that the GOI is
      issuing travel documents for Iraqi nationals based on the process described in the
      responses to 1a and 1b regardless of voluntariness.

   c. The GOI previously used a form to determine whether Iraqi Nationals wished to
      return voluntarily to Iraq, but it is Respondent ICE’s understanding that the GOI
      no longer requests Iraqi Nationals to sign this form. At present, it is Respondent
      ICE’s understanding that the process as outlined in the response to 1a and 1b of
      obtaining travel documents or authorization for repatriation from the GOI is the
      same for all Iraqi nationals, regardless of whether they wish to voluntarily return to
      Iraq.

   d. At present, it is Respondent ICE’s understanding that the process as outlined in the
      response to 1a and 1b of obtaining travel documents or authorization for
      repatriation from the GOI is the same for all Iraqi nationals. Prior to June 2018, it
      is ICE’s understanding that the GOI may have distinguished between who signed
      and who did not sign the GOI form stating that an individual wished to voluntarily
                                             3
Case 2:17-cv-11910-MAG-DRG ECF No. 457-82 filed 10/23/18          PageID.12219     Page 5 of
                                      13
                 HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER


       return to Iraq. In June 2018, ICE began sending providing additional information
       biographical information to the GOI as described in 1a to obviate the need for the
       GOI form. It is ICE’s understanding that the current process is what is described in
       1a and 1b. The names and job titles of persons involved in the process of obtaining
       travel documents or authorization for repatriation from the GOI include: John
       Schultz, Deputy Assistant Director, Removal and International Operations (RIO),
       Enforcement and Removal Operations (ERO); Michael Bernacke, Unit Chief, RIO
       ERO; James Maddox, Detention and Deportation Officer, RIO ERO; and Yarub
       Al-Anpaqi, First Secretary, Iraqi Embassy.

   e. At present, it is Respondent ICE’s understanding that the potential outcomes for
      the process of obtaining travel documents are approval of the travel document
      (which include laissez-passers), denial of the travel document because the
      individual is not an Iraqi National, issuance of a renewed passport, or a request for
      more information from ICE.

   f. At present, it is Respondent ICE’s understanding that the process and potential
      outcomes for obtaining authorization for repatriation to Iraq is the same as
      obtaining travel documents from the GOI as described in the response to
      Interrogatories 1a, 1b, and 1f.

   g. If a travel document is approved, ERO coordinates with ICE-Air to make
      arrangements to return the individual to Iraq. ICE objects to the interrogatory to the
      extent is call for describing the minutia of scheduling flights as it has no relevance
      on Petitioners’ Zadvydas claim. If the travel document is denied, ERO’s next steps
      would depend on the reason for denial. For example, if a travel document is denied
      because the GOI asserts that the individual is not an Iraqi national, ERO will
      attempt to obtain a travel document from a third country or the country of alleged
      citizenship. If there is no significant likelihood of removal in the reasonably
      foreseeable future, a custody decision will be made to release the individual, as
      appropriate.

  2.     Describe all criteria known to you to be used by the GOI to determine what
         kind of travel document to issue for an Iraqi National: laissez passer (one- way
         travel document), Iraqi passport, or other specified document.

  RESPONSE:

      Respondent ICE objects to this interrogatory on the ground that it fails to comply
with Fed. R. Civ. P. 33(a)(1) as the propounding party has exceeded the limit of
                                            4
Case 2:17-cv-11910-MAG-DRG ECF No. 457-82 filed 10/23/18               PageID.12220     Page 6 of
                                      13
                  HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER


interrogatories. Unless otherwise stipulated or ordered by the court, a party may serve on
any other party no more than twenty-five (25) written interrogatories, including all
discrete subparts. Fed. R. Civ. P. 33(a)(1). Taking into account the fact that this is the
second set of interrogatories that Petitioners have served on Respondent ICE, by
Interrogatory No. 1(h), in Petitioners’ second set of interrogatories, Petitioners’ have
exceeded the 25 interrogatory limit.

       Respondents have adopted and applied the related question test to determine
whether the subparts of Petitioners’ interrogatories are in fact “discrete.” State Farm
Mut., Auto. Ins. Co. v. Pain & Injury Rehab. Clinic, Inc., 2008 U.S. Dist. LEXIS 50507,
2008 WL 2605206 at *2 (E. D. Mich., June 30, 2008) (quoting Trevino v. ABC Am., Inc..,
232 F.R.D. 612, 614 (N.D. Cal. 2006)); see also Oates v. Target Corp., 2012 U.S. Dist.
LEXIS 177966, at *5 (E.D. Mich. Dec. 17, 2012); Wilkinson v. Greater Dayton Reg'l
Transit Auth., No. 3:11-cv-00247, 2012 U.S. Dist. LEXIS 114025, at *7-9 (S. D. Ohio
Aug. 14, 2012) (quoting Kendall v. GES Exposition Services, Inc., 174 F.R.D. 684, 685-
86 (D. Nev. 1997) (finding that “[o]nce a subpart of an interrogatory introduces a line of
inquiry that is separate and distinct from the inquiry made by the portion of the
interrogatory that precedes it, the subpart must be considered a separate interrogatory no
matter how it is designated”).

       Petitioners’ first set of interrogatories nos. 4; 6(a); 6(b); 6(c); 6(d); 6(e); 7(a); 7(b);
7(c); and 7(d) introduce lines of inquiries that are separate, distinct and not discrete. Id.
Therefore, Petitioners’ first set of interrogatories were in fact 19 interrogatories rather
than 12 as designated.

       Petitioners’ second set of interrogatories nos. 1(e); 1(f); 1(g); and 1(h) introduce
separate lines of inquiries that are separate, distinct, and not discrete. This means the 25
interrogatory limit on Petitioners’ as imposed by Federal Rule of Civil Procedure 33(a)(1)
was met in Petitioners’ second set of interrogatories by Interrogatory No. 2. All
subsequent interrogatories, including this interrogatory, exceed the 25 interrogatory limit.

   3.     DHSHAMAMA000089 (in the version with redactions modified by the
          Court) states: “Note: DHS is working with Iraq and STATE to finalize a draft
          MOU on repatriations and the return of Iraqi nationals under final orders of
          removal.”
             a.     Provide     the     date   of   the   document     provided as
                    DHSHAMAMA000089;
             b.     Identify each draft of the MOU;
             c.     Identify the finalized MOU; and
             d.     If the MOU was never finalized, describe the reasons why and the
                                               5
Case 2:17-cv-11910-MAG-DRG ECF No. 457-82 filed 10/23/18                                     PageID.12221           Page 7 of
                                      13
                        HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER


                           current status, if any, of discussions regarding the MOU.

    RESPONSE:
        Respondent ICE objects to this interrogatory on the ground that it fails to comply
    with Fed. R. Civ. P. 33(a)(1) as the propounding party has exceeded the limit of 25
    interrogatories. Respondents incorporate by reference the response to Interrogatory
    No. 2 above.

    4.       Michael Bernacke, in his December 22, 2017 declaration, ECF 184-3, ¶¶ 6, 9,
             stated that the GOI had agreed to allow repatriations of Iraqi Nationals without
             travel documents, on the basis of an approved flight manifest for a charter
             flight, and John Schultz, in his declaration of July 20, 2017, ECF 81-
             4, ¶ 7, stated that 8 Iraqi Nationals were repatriated on such a charter flight in
             April 2017 3:
                 a.     Describe your understanding of the current status of the GOI
                        willingness to allow the repatriation of Iraqi Nationals without travel
                        documents;
                 b.     Identify the basis of that understanding;
                 c.     If there was a change from April 2017 to the present in the GOI
                        willingness to allow repatriations of Iraqi Nationals without travel
                        documents, describe the change and your understanding of its cause.

    RESPONSE:

        Respondent ICE objects to this interrogatory on the ground that it fails to comply
    with Fed. R. Civ. P. 33(a)(1) as the propounding party has exceeded the limit of 25
    interrogatories. Respondents incorporate by reference the response to Interrogatory
    No. 2 above.

    5.       In several responses to prior discovery requests, Respondents have referred to
             GOI “form[s]” related to travel documents. 4

3
  See also ICE-0271113 (“With regard to travel documents, the Goi agreed to have previously-reviewed plane manifests
replace the need for travel documents for Iraqis for whom the USG can provide some evidence of Iraqi citizenship, i.e., valid
or expired passports or national identification cards, or other Iraqi citizenship documentation. This was the ‘Haiti model’ we
previously discussed with DHS.”); ICE-0271842 (“Removal and International Operations (RIO) is currently managing eight
(8) cases involving Iraqi nationals who do not have travel documents (TD). RIO in conjunction with DOS in Baghdad has
acquired permission to send these 8 subjects on a charter flight. Iraq will accept the cases with an approved manifest instead
of TDs.”).
4
  In response to Interrogatory–First Set No. 1, DHS’s Second Supplemental Responses stated: “As of January 9, 2018, DHS
understood that the Government of Iraq . . . (4) would not require Iraqi Nationals to sign a form.” In response to Interrogatory–
First Set No. 3, ICE’s Supplemental Responses stated: “The GOI has represented to ICE that additional approval from

                                                               6
Case 2:17-cv-11910-MAG-DRG ECF No. 457-82 filed 10/23/18                                 PageID.12222          Page 8 of
                                      13
                       HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER


                 a.       Are the forms referred to in the three statements cited in the footnote
                          to this Interrogatory the same?
                 b.       Are the referenced forms the document attached as Exhibit B?
                 c.       If the referenced forms are not the document attached as Exhibit B,
                          identify each referenced form.
                 d.       Identify each other GOI form you are aware is sometimes or always
                          used in the travel document or repatriation process.

   RESPONSE:

Respondent ICE objects to this interrogatory on the ground that it fails to comply with
Fed. R. Civ. P. 33(a)(1) as the propounding party has exceeded the limit of 25
interrogatories. Respondents incorporate by reference the response to Interrogatory No. 2
above.

   Instructions specific to Interrogatory 6: This interrogatory applies to all Iraqi
   Nationals, whether or not Class Members. It seeks some of the same information as
   was previously sought in ICE Interrogatory–First Set No. 6-7, and some additional
   information. To the extent any information sought was previously provided, that
   information shall be updated. With respect to subparts relating to GOI response,
   Respondents shall not respond with statements that “processing not completed due
   to court injunction” (or similar statements) unless Respondents have received
   specific communications from the GOI that the court injunction is the only reason
   why travel documents are not being issued. With respect to these same subparts, if
   Respondents’ response is that a “request will be processed,” specify all additional
   information or steps the GOI requires for processing and the date on which
   processing is likely to be completed.

   6.       For each Iraqi National for whom Respondents have sought travel
            documents from the GOI since March 1, 2017, provide the following:
               a.   the name and A-number of the Iraqi National;
               b.   the name of the attorney representing the Iraqi National, if any;
               c.   the date the removal order became final;
               d.   the dates the individual has been detained by ICE since January 1,
                    2016;
               e.   the type of travel and identity documents the Iraqi National
                    possessed when he or she entered ICE custody, and whether those

Baghdad will be needed for the issuance of travel documents for individuals who do not sign the GOI form stating that he or
she wants to return to Iraq.” The declaration of James Maddox, ECF 311-3, states: “Six (6) individuals refused to sign the
GOI travel document form.”
                                                            7
Case 2:17-cv-11910-MAG-DRG ECF No. 457-82 filed 10/23/18         PageID.12223     Page 9 of
                                      13
                HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER


                 documents have expired;
           f.    the date(s) the request for travel documents was made to the GOI;
           g.    whether the GOI has conducted a consular interview(s) and if so the
                 date(s) of any such consular interview(s) and the name, title, and
                 office of each person from the Government of Iraq that conducted
                 each interview;
           h.    whether, how, and when the Iraqi National has expressed his or her
                 willingness or unwillingness to return to Iraq;
           i.    whether the Iraqi National’s repatriation was considered
                 “voluntary” or “involuntary” by the GOI, and how you know;
           j.    the response of the GOI embassy or consulate to the request, and the
                 date(s) of that response;
           k.    if the travel document request was not approved under the initial
                 process for requesting travel documents, whether ICE has requested
                 further consideration from “Baghdad” through the “different
                 internal GOI” process, as those terms are used in the Declaration of
                 James Maddox, ¶ 11.b, ECF 311-3, and if so when that request was
                 made, the response of the GOI to the request, and the date(s) of that
                 response(s);
           l.    whether the GOI has agreed to issue travel documents, and if so, any
                 conditions placed on their use;
           m.    whether the GOI has agreed to accept the Iraqi National for
                 repatriation without travel documents, and if so, which part of the
                 GOI so agreed, how, and any conditions placed on repatriation;
           n.    if the request for travel documents or for repatriation was approved,
                 the type of travel documents or permission obtained, including the
                 office of the Iraqi government approving the travel documents or
                 repatriation, and the issue and expiration date for the documents or
                 permission;
           o.    if the request for travel documents or for repatriation was denied,
                 the GOI office issuing the denial, the date of the denial, the reason(s)
                 given for the denial, and any steps Respondents have taken or plan
                 to take after the denial;
           p.    whether the Iraqi National has been repatriated, and if so, the date
                 of repatriation, travel method (commercial air, charter air, etc.), and
                 location to which repatriated;
           q.    with respect to the existence of a significant likelihood of removal
                 in the reasonably foreseeable future (SLRRFF) for the Iraqi
                 National:
                    i. when Respondents most recently evaluated SLRRFF;
                                           8
Case 2:17-cv-11910-MAG-DRG ECF No. 457-82 filed 10/23/18        PageID.12224    Page 10
                                    of 13
                HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER


                   ii.   the outcome of that evaluation;
                  iii.   who conducted that SLRRFF evaluation;
                  iv.    whether a federal judge has evaluated the existence of
                         SLRRFF, the outcome of that evaluation, and the relevant
                         court and docket number;
                   v. if either Respondents or a federal judge has determined that
                         removal to Iraq is not significantly likely in the reasonably
                         foreseeable future, the basis of that decision;
           r.     whether Respondents are seeking to remove the individual to
                  another country, and if so what country/countries; and
           s.     whether the individual has been released from detention and the date
                  of release.

  RESPONSE:

      Respondent ICE objects to this interrogatory on the ground that it fails to comply
  with Fed. R. Civ. P. 33(a)(1) as the propounding party has exceeded the limit of 25
  interrogatories. Respondents incorporate by reference the response to Interrogatory
  No. 2 above.


  7.    If not already covered in Interrogatory 6, the same information requested in
        Interrogatory 6 for every Iraqi National released from detention because there
        was no significant likelihood of removal in the reasonably foreseeable future.


  RESPONSE:

      Respondent ICE objects to this interrogatory on the ground that it fails to comply
  with Fed. R. Civ. P. 33(a)(1) as the propounding party has exceeded the limit of 25
  interrogatories. Respondents incorporate by reference the response to Interrogatory
  No. 2 above.

  8.    For each Iraqi National who Respondents have successfully repatriated to
        Iraq, provide the name, A-number, location in Iraq to which repatriated, and
        the last known contact information for the Iraqi National or family members.


  RESPONSE:


                                          9
Case 2:17-cv-11910-MAG-DRG ECF No. 457-82 filed 10/23/18                                  PageID.12225          Page 11
                                    of 13
                       HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER


       Respondent ICE objects to this interrogatory on the ground that it fails to comply
   with Fed. R. Civ. P. 33(a)(1) as the propounding party has exceeded the limit of 25
   interrogatories. Respondents incorporate by reference the response to Interrogatory
   No. 2 above.

   9.       Identify each document, communication, statement, and instance in which the
            GOI has declined since January 1, 2017—either permanently or
            provisionally—to issue travel documents or otherwise allow repatriation of an
            Iraqi National.

   RESPONSE:

       Respondent ICE objects to this interrogatory on the ground that it fails to comply
   with Fed. R. Civ. P. 33(a)(1) as the propounding party has exceeded the limit of 25
   interrogatories. Respondents incorporate by reference the response to Interrogatory
   No. 2 above.


   10.      In several documents, Respondents have stated that GOI travel document
            decisions for Iraqi Nationals who declined to sign a GOI form stating that they
            were willing to return to Iraq are “pending.” 5 Describe the following:
               a.     Your understanding of the steps in “different internal GOI process,”
                      including the roles of each office, department, organization,
                      committee, etc., involved.
               b.     For each Iraqi National who declined to sign a GOI form stating that
                      they were willing to return to Iraq, state:
                         i. each step that Respondents have taken in furtherance of their
                             request for travel documents or repatriation;
                        ii. any updates or responses the GOI has provided to that request,
                             including who provided those responses, in what form, to
                             whom, and when; and
                       iii. the outcome (with date) or current status of the process.



5
  See Interrogatory–First Set No. 3, ICE’s Supplemental Responses (“The GOI has represented to ICE that additional
approval from Baghdad will be needed for the issuance of travel documents for individuals who do not sign the GOI form
stating that he or she wants to return to Iraq. ICE has made a request to the GOI to have those travel documents issued
without requiring that form and that request is pending.”); Declaration of James Maddox, ECF 311-3 (“Six (6) individuals
refused to sign the GOI travel document form and the GOI indicated that further approval from Baghdad was required to
issue those travel documents. The GOI has not denied these requests. Rather, the GOI must facilitate a different internal
GOI process to complete the issuance of a travel document.”).
                                                            10
Case 2:17-cv-11910-MAG-DRG ECF No. 457-82 filed 10/23/18         PageID.12226     Page 12
                                    of 13
               HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER


  RESPONSE:
      Respondent ICE objects to this interrogatory on the ground that it fails to comply
  with Fed. R. Civ. P. 33(a)(1) as the propounding party has exceeded the limit of 25
  interrogatories. Respondents incorporate by reference the response to Interrogatory
  No. 2 above.

  11.   Describe each and every step in Respondents’ process for determining
        whether an Iraqi National has a significant likelihood of removal in the
        reasonably foreseeable future (the “SLRRFF process”), including when each
        step occurs; the office and titles of the individuals who conduct each step; and
        the documents used and generated during the SLRRFF process.

  RESPONSE:

      Respondent ICE objects to this interrogatory on the ground that it fails to comply
  with Fed. R. Civ. P. 33(a)(1) as the propounding party has exceeded the limit of 25
  interrogatories. Respondents incorporate by reference the response to Interrogatory
  No. 2 above.

  12.   Identify each document and witness Respondents will use at an evidentiary
        hearing, filing, or otherwise in this action to prove that, for Iraqi Nationals,
        there is a significant likelihood of removal in the reasonably foreseeable
        future.

  RESPONSE:
      Respondent ICE objects to this interrogatory on the ground that it fails to comply
  with Fed. R. Civ. P. 33(a)(1) as the propounding party has exceeded the limit of 25
  interrogatories. Respondents incorporate by reference the response to Interrogatory
  No. 2 above.




                                           11
Case 2:17-cv-11910-MAG-DRG ECF No. 457-82 filed 10/23/18   PageID.12227   Page 13
                                    of 13
